DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/793487 by Yoshifumi Takai.
3.	Claims 1-6 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, Lines 15-16 recites “the grooves are provided for every one or several grooves of the air electrode side”. It is unclear what is meant by “several grooves” 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US 2004/0157111 A1), herein referred to as Sakamoto.
	With respect to claim 1, Sakamoto teaches (with reference to Figure 3 shown below) a fuel cell device having a unit cell structure comprising a membrane electrode assembly (feature 18) having an electrode layer on each side of an electrolyte membrane (features 6 and 7, air and fuel electrodes respectively) and a pair of separators (features 10 and 10) stacked on each side of the membrane electrode assembly via a gas diffusion layer (features 4 and 5).


    PNG
    media_image1.png
    269
    496
    media_image1.png
    Greyscale

The pair of separators including a number of grooves (feature 8) and convex parts extending between the grooves (feature 9) formed on a side of the surface of contact with the gas diffusion layer. Sakamoto teaches one of the pair of separators being a hydrogen electrode side separator (on the side with fuel electrode 7) having the grooves as hydrogen channels and the other of the pair of separators being an air electrode side separator (on the side with air electrode 6) having the grooves as air channels, wherein the respective grooves of the air electrode side separator have the same width and are arranged at equal intervals, and the respective grooves of the hydrogen electrode side separator have a same width as that of the respective grooves of the air electrode side separator and are provided at the same positions in the width direction as the corresponding grooves of the respective grooves of the air electrode side separator. 
With respect to claim 2, Sakamoto teaches (Figure 3 above) the respective grooves of the air electrode side separator (feature 8 on the side with air electrode 6) and the respective grooves of the hydrogen electrode side separator (feature 8 on the side with fuel electrode 7) are formed linearly and parallel to the longitudinal direction of the air electrode side separator and the hydrogen electrode side separator.

With respect to claim 4, Sakamoto teaches (Figure 3 above) the grooves towards the central region of the unit cell structure on the air electrode side separator and the hydrogen electrode side separator are in the respective same position on opposite sides of the membrane electrode assembly.
With respect to claims 5 and 6, Sakamoto teaches (Figure 3 above) the respective grooves of the air electrode side separator and the respective grooves of the hydrogen electrode side separator are formed into waveforms (illustrated as a square waveform) extending in the longitudinal direction of the air electrode side separator and the hydrogen electrode side separator and having amplitude in the width direction.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724